ORDER
GREGORY, Chief Judge:
Having considered the Supreme Court’s decision in Ross v. Blake, — U.S. -, 136 S.Ct. 1850, 195 L.Ed.2d 117 (2016), we hereby remand this case to the district court for further proceedings. The Supreme Court noted that the parties “lodged” new materials, review of which is generally not within our province. See United States v. Manbeck, 744 F.2d 360, 392 (4th Cir. 1984) (“It is axiomatic that it is the role of the factfinder, not the appellate court, to resolve conflicts in testimony, weigh the evidence, and judge the credibility of witnesses.”). Accordingly, on remand, the parties may augment the record so that it contains any pertinent evidence relating to whether or not the inmate remedies are “available.” See Blake, 136 S.Ct. at 1859. It will then be before the district court to address this question in the first instance.
REMANDED